Citation Nr: 0429831	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the determination that the character of the 
appellant's discharge is a bar to Department of Veterans 
Affairs (VA) benefits (exclusive of health care under Chapter 
17, Title 38, United States Code).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The appellant served on active duty from January 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 2000 decision of Department 
of Veterans Affairs Regional Office in Houston, Texas that 
held that the character of the appellant's service was a bar 
to VA benefits.  The RO previously had denied VA benefits on 
the basis that the appellant's service was a bar to most VA 
benefits.  The appellant did not appeal that decision, and it 
became final.  The RO did not base the September 2000 
decision upon the May 1979 RO administrative decision; 
nevertheless, the Board has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)(2004)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim.

The appellant has also indicated that he is seeking service 
connection for PTSD for VA treatment purposes.  He has been 
informed that he is eligible for VA treatment for conditions 
determined to be service connected, and told to apply for 
such treatment at a VA medical facilities.  The record seems 
to indicate that he has been afforded such treatment.  In any 
event this issue has not been developed for appellate 
consideration, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a May 1979 administrative decision, the RO determined 
that the character of the appellant's discharge is a bar to 
VA benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's May 1979 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1979 character of discharge determination is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted since 
the RO's May 1979 decision, thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA
The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires the VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from the VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The United States Court of 
Appeals for Veterans Claims (Court) held in Quartuccio that 
the notice provisions of the VCAA apply to cases, such as 
this, in which a claimant seeks to reopen a previously denied 
claim.

The appellant was notified by a January 2002 letter and by 
December 2001 and February 2003 statements of the case of the 
pertinent law and regulations regarding his character of 
discharge and of the need to submit additional evidence on 
his claim.  

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2003). The appellant and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The appellant was afforded a hearing 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is associated with his claims folder.

II.  Background
In August 1970, the appellant requested a "Discharge for the 
Good of the Service."  In a signed statement, he indicated 
that he was requesting such a discharge in lieu of a court 
martial for offenses punishable by a bad conduct discharge, 
and indicated that he had not been subjected to coercion with 
respect to his request for discharge and had been advised on 
the implications that were attached to such a request.  He 
indicated that he understood that if his request for 
discharge was accepted, he would be discharged under other 
than honorable conditions and would be deprived of many or 
all the benefits as a veteran.  He indicated that prior to 
submitting his statement, he had been provided the 
opportunity to consult with counsel who had fully advised him 
of the matter of the discharge in question.  He was given an 
undesirable discharge in September 1970.

In September 1977 the appellant was informed by he Department 
of the Navy that his discharge was upgraded to a general 
discharge under honorable conditions.

In May 1978, the Department of the Navy notified the 
appellant that his case had been further reviewed by the 
Discharge Review Board, as required by Public Law 95-126, and 
that he did not qualify for an upgrade of his discharge under 
the pertinent uniform standards.

Thereafter, in a May 1979 Administrative Decision, it was 
determined that the appellant's discharge from service in 
September 1970, was under other than honorable conditions, 
and was a bar to VA benefits with the exception of Chapter 17 
healthcare benefits.  In the decision, he was informed of the 
unfavorable review by the Military Discharge Review Board.  
The appellant was notified of this decision, of the action 
taken therein, and of his procedural and appellate rights.  
He did not appeal that determination.

Thereafter, additional evidence was added to the claims file.  
That evidence consisted of medical records that show 
diagnoses of a PTSD in the 1990's, statements from his wife 
and acquaintances that basically attest to the appellant's 
character.  The appellant testified at hearing before the RO 
in October 2003 and a travel Board hearing at the RO before 
the undersigned.  He basically asserted that he was justified 
in some of the actions for which he had been disciplined 
because of racism or officer misconduct, or was of diminished 
responsibility because of excessive drinking.  

In July 2000 the appellant again applied for VA benefits, 
specifically service connection for PTSD.  The RO denied 
service connection for PTSD on the basis that the nature of 
his service precluded entitlement to VA compensation 
benefits.  (He was initially told that the character of his 
service precluded any VA benefits.  He was later informed 
that he was eligible for VA health care for any disability 
determined to be service-connected.)  

III. Analysis
The term "veteran" means a person who served on active duty 
and who was discharged or released there from under 
conditions other than dishonorable.  A discharge or release 
from active service under conditions other than dishonorable 
is a prerequisite to entitlement to certain the VA benefits 
other than insurance.  A discharge under honorable conditions 
is binding on the VA as to character of discharge.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  According 
to the Court, sections 5108, 7104(b), and 7105(c) require 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the last final decision of record was 
the May 1979 decision.

The applicable regulations require that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The legal 
standard of what constitutes "new and material" evidence 
was recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  38 C.F.R. § 3.156(a).

The issue on appeal is whether new and material evidence has 
been presented to reopen the determination that the character 
of the appellant's discharge is a bar to VA benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code).

In this case the May 1979 RO determination that the character 
of the appellant's service was a bar to VA benefits is final.  
He did not appeal following notification of the decision.  
The evidence considered at that time consisted primarily of 
service personnel records.  The appellant does not refute any 
of the evidence considered by the RO; rather, he states he 
was treated unfairly and proffers evidence that he is of good 
character.  He does not deny any the charges that were filed 
against him in service, and no current evidence tends to 
change any of the facts upon which the May 1979 was 
predicated.  The lay statements attesting to the appellant's 
character are clearly not pertinent because it is not his 
current moral character which is at issue; rather, it is the 
nature of his military service that is a bar to his 
entitlement to VA benefits, and none of the lay statements 
addresses that issue.  By the same token the appellant's 
assertion of the effect of his drinking and the effect of 
racism do not address the underlying offenses that constitute 
the basis of service discharge.

A review of the added evidence shows that the appellant 
submitted evidence that is either duplicative to evidence 
already of record or does not bear directly and substantially 
upon the matter for consideration.  

Accordingly, the new evidence is not relevant and probative 
to the issue at hand and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156.  Again, the appellant has not 
submitted new and material evidence, and the claim of the 
character of the appellant's discharge is a bar to VA 
benefits is not reopened.

ORDER

The application to reopen the determination that the 
character of the appellant's discharge is a bar to VA 
benefits (except for health care under Chapter 17, Title 38, 
United States Code) is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



